As filed with the Securities and Exchange Commission on August 31, 2007 Registration No. 333-143212 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO F ORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Great Atlantic & Pacific Tea Company, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction ofincorporation or organization) 5411 (Primary Standard Industrial Classification Code Number) 13-1890974 (I.R.S. EmployerIdentification No.) Two Paragon DriveMontvale, New Jersey 07645(201) 573-9700 (Address, including zip code, and telephone number, including area code,of registrants principal executive offices) Allan RichardsSenior Vice President, Human Resources, Labor Relations, Legal Services & SecretaryThe Great Atlantic & Pacific Tea Company, Inc.Two Paragon DriveMontvale, New Jersey 07645(201) 573-9700 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Kenneth W. Orce, Esq.Cahill Gordon & Reindel LLP80 Pine StreetNew York, New York 10005(212) 701-3000 Sarkis Jebejian, Esq.Cravath, Swaine & Moore LLP825 Eighth AvenueNew York, New York 10019(212) 474-1000 John M. Newell, Esq.Latham & Watkins LLP505 Montgomery Street,Suite 2000San Francisco, California 94111-2562(415) 391-0600 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement is declared effective and upon completion of the merger described in the enclosed joint proxy statement/prospectus. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, please check the following box. £ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PRELIMINARYSUBJECT TO COMPLETIONDATED AUGUST 31, 2007 TO THE STOCKHOLDERS OFTHE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. ANDPATHMARK STORES, INC. YOUR VOTE IS VERY IMPORTANT On March 4, 2007, Pathmark Stores, Inc. ( Pathmark ), The Great Atlantic & Pacific Tea Company, Inc. ( A&P ) and Sand Merger Corp., a wholly owned subsidiary of A&P, entered into a merger agreement, pursuant to which A&P will acquire Pathmark and its subsidiaries through a merger. Upon completion of the merger, Pathmark stockholders will be entitled to receive, without interest, $9.00 in cash and 0.12963 shares of A&P common stock for each share of Pathmark common stock that they own. Upon completion of the merger, we estimate that Pathmarks former stockholders will own approximately 14% of the then-outstanding common stock of A&P on a fully-diluted basis. A&Ps stockholders will continue to own their existing shares, which will not be affected by the merger. The merger cannot be completed unless (i) Pathmark stockholders approve and adopt the merger agreement and the transactions contemplated thereby, including the merger, and (ii) A&P stockholders approve the issuance of A&Ps common stock pursuant to the merger agreement. We are each holding a special meeting of stockholders in order to obtain the stockholder approvals necessary to complete the merger. The times, dates and places of the special meetings to consider and vote upon the proposals are as follows: For A&P Stockholders: [ ], 2007, 9:00 a.m., Eastern Daylight TimeThe Woodcliff Lake Hilton200 Tice BoulevardWoodcliff Lake, New Jersey 07677 For Pathmark Stockholders: [ ], 2007, [ ] a.m., Eastern Daylight TimePathmark Corporate Headquarters200 Milik StreetCarteret, New Jersey 07008 After careful consideration, each of our boards of directors has determined that the merger agreement and the transactions contemplated thereby are fair to and in the best interests of our respective stockholders. Accordingly, the A&P board of directors unanimously recommends that A&P stockholders vote FOR the proposal to approve the issuance of shares of A&P common stock pursuant to the merger agreement and FOR the proposal to adjourn or postpone the special meeting, if necessary, to solicit additional proxies. The Pathmark board of directors unanimously recommends that the Pathmark stockholders vote FOR the proposal to approve and adopt the merger agreement and the transactions contemplated thereby, including the merger and FOR the proposal to adjourn or postpone the special meeting, if necessary, to solicit additional proxies. The affirmative vote of a majority of the votes cast by holders of A&P common stock at the special meeting is required to approve the issuance of A&P common stock in connection with the merger, provided that the total votes cast must represent a majority of the outstanding shares of A&P common stock entitled to vote on the matter. The affirmative vote of a majority of the outstanding shares of Pathmark common stock is required to adopt the merger agreement and approve the transactions contemplated thereby, including the merger. The joint proxy statement/prospectus attached to this letter provides you with information aboutA&P, Pathmark, the proposed merger and the special meetings of each of our companies stockholders. In particular, please see the section titled Risk Factors of the accompanying joint proxy statement/prospectus which contains a description of the risks that you should consider in evaluating the proposals. You may also obtain more information about A&P and Pathmark from documents each party has filed with the Securities and Exchange Commission. Shares of A&P common stock are listed on the New York Stock Exchange under the symbol GAP. Shares of Pathmark common stock are listed on the NASDAQ Global Market under the symbol PTMK. Your vote is important. Whether or not you plan to attend your respective companys special meeting, please take the time to vote by completing, signing and dating the enclosed proxy card and returning it in the appropriate envelope provided, or in the case of A&P stockholders, use the Internet or telephone proxy authorization options detailed on the proxy card. If your shares are held in street name by a bank, brokerage firm or nominee you should follow the instructions of your bank, brokerage firm or nominee, regarding the voting of your shares. Thank you for your cooperation and continued support. Allan RichardsSenior Vice President, Human Resources,Labor Relations, Legal Services & SecretaryGreat Atlantic & Pacific Tea Company, Inc. John T. StandleyChief Executive OfficerPathmark Stores, Inc. Neither the SEC nor any state securities commission has approved or disapproved the securities to be issued in connection with the merger or determined if the accompanying joint proxy statement/prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Information contained in this document is subject to completion or amendment. A registration statement relating to these securities has been filed with the SEC. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This joint proxy statement/prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under securities laws of such state. THIS JOINT PROXY STATEMENT/PROSPECTUS IS DATED [ ], 2007, AND IS BEING FIRST MAILED TO STOCKHOLDERS OF A&P AND PATHMARK ON OR ABOUT [ ], 2007. THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. 2 Paragon DriveMontvale, New Jersey 07645 NOTICE OF SPECIAL MEETING OF STOCKHOLDERSTO BE HELD ON [ ], 2007 To the stockholders of T
